Citation Nr: 0908423	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for disability of the cervical spine and if so 
whether the reopened claim should be granted.

2.  Entitlement to service connection for disability of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to February 
1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  Although the 
RO subsequently determined that new and material evidence had 
been submitted to reopen the Veteran's claim, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The claim to reopen is decided herein while the reopened 
claim and the claim for service connection for disability of 
the thoracic spine are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for cervical spine 
disability was denied in an unappealed Board decision issued 
in August 2003.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for disability of 
the cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Entitlement to service connection for disability of the 
cervical spine was denied in an unappealed Board decision 
issued in August 2003 because the evidence failed to show the 
presence of a chronic disability of the cervical spine until 
years after service or that the Veteran's cervical spine 
disability was related to service.

The subsequently received evidence includes a letter, dated 
in May 2006, from the Veteran's treating physician, Dr. I.  
The letter indicates that Dr. I. had treated the Veteran 
since May 2002, and that the Veteran had several diagnoses 
relating to the cervical spine, including C3-C4, C5-C6, C7-T1 
herniated nucleus pulposus with radiculopathy, cervical 
myositis, and osteoarthritis.  The letter also indicates that 
it was Dr. I.'s opinion that these cervical spine conditions 
were related to the Veteran's in-service accident of falling 
from a gasoline truck in February 1987.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates the 
Veteran's current cervical spine disability to service, it is 
sufficient to establish a responsibility of substantiating 
the claim.  Accordingly, it is new and material and reopening 
of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for cervical spine 
disability is granted.


REMAND

The record reflects that the Veteran was treated during his 
period of service for upper back pain after falling from a 
gasoline truck in February 1987.  It also contains an opinion 
of one of the Veteran's treating physicians, dated in May 
2000, indicating that the Veteran's current cervical spine 
problems could have been due to his in-service injury.  
Furthermore, it contains aforementioned May 2006 letter from 
the Veteran's physician, Dr. I., indicating that the Veteran 
fell from a gasoline truck in service in February 1987, and 
that, since then, he complained of progressive pain and 
limitation of the cervical region, which had become worse in 
the past few years.  The letter from Dr. I. also provides his 
opinion that the Veteran's cervical and thoracic spine 
disorders are related to his in-service injury.  The record 
does not reflect that either of these opinions was rendered 
after a review of the Veteran's pertinent medical history.  

The record also contains a February 2002 opinion of a VA 
examiner who, after reviewing the claims folder and examining 
the Veteran, opined that that there was no medical evidence 
showing a reasonable possibility that the Veteran's current 
cervical spine disability was caused by his February 1987 
injury.  In view of the evidence added to the record since 
that opinion was rendered, the Board believes that the 
Veteran should be afforded another VA examination after any 
outstanding pertinent medical records are obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to post-service treatment or 
evaluation of the Veteran's cervical or 
thoracic spine.

2.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present disorders of his cervical and 
thoracic spine.  The claims folder must 
be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on examination results and a review 
of the claims folder, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
Veteran's cervical spine and thoracic 
spine as to whether there is a 50 percent 
or better probability that the disorder 
is etiologically related to the Veteran's 
active service.  

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


